NOTICE: NOT FOR PUBLICATION.
   UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION DOES NOT CREATE
          LEGAL PRECEDENT AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                             JASON B., Appellant,

                                        v.

            DEPARTMENT OF CHILD SAFETY, S.B., Appellees.

                             No. 1 CA-JV 14-0068
                              FILED 08-28-2014


           Appeal from the Superior Court in Maricopa County
                             No. JS12458
            The Honorable Shellie F. Smith, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

Law Office of Anne M. Williams, P.C., Tempe
By Anne M. Williams
Counsel for Appellant

Arizona Attorney General’s Office, Phoenix
By JoAnn Falgout
Counsel for Appellee DCS
                           JASON B. v. DCS, S.B.
                            Decision of the Court



                      MEMORANDUM DECISION

Judge Kenton D. Jones delivered the decision of the Court, in which
Presiding Judge Lawrence F. Winthrop and Judge Samuel A. Thumma
joined.


J O N E S, Judge:

¶1           Jason B. (Father) appeals from the juvenile court’s order
terminating his parental rights. For the reasons stated below, we affirm.

            FACTS1 AND PROCEDURAL BACKGROUND

¶2            Father is the natural parent of S.B., born in August 2008.
Father and S.B. lived together in California from the time S.B. was six
months old until they moved to Arizona in 2011. During their time in
Arizona, Father and S.B. resided with Father’s sister (Aunt). In April 2012,
Father returned to California for the birth of another child and left S.B. in
Aunt’s care in Arizona. He then apparently stayed in California, while S.B.
continued to live with Aunt in Arizona. In September 2012, Father was
arrested in California on charges of second degree robbery and attempted
carjacking and has remained in custody in that state since that time. In
January 2013, Father pleaded guilty to second degree robbery and admitted
having a “prison prior.” He was sentenced to a four year prison term and
received 180 days of presentence incarceration credit. During Father’s
imprisonment, S.B. continued to live with Aunt, who was the child’s
primary caretaker.

¶3           In May 2013, after the receipt of a private dependency petition
the month prior, DCS2 filed a petition to terminate Father’s parental rights



1We view the facts in the light most favorable to sustaining the juvenile
court’s judgment. In re MH 2008-001188, 221 Ariz. 177, 179, ¶ 14, 211 P.3d
1161, 1163 (App. 2009).

2 Pursuant to S.B. 1001, Section 157, 51st Leg., 2nd Spec. Sess. (Ariz. 2014)
(enacted), the Department of Child Safety (DCS) is substituted for the
Arizona Department of Economic Security in this matter. See ARCAP 27.



                                     2
                            JASON B. v. DCS, S.B.
                             Decision of the Court

with respect to S.B.,3 alleging Father’s felony sentence was of such length as
to deprive S.B. of a normal home for a period of years. See Ariz. Rev. Stat.
(A.R.S.) § 8-533(B)(1), (4).4 In February 2014, the juvenile court held a joint
dependency and severance adjudication hearing as to Father. Father
appeared telephonically, offered testimony, and contested the termination.

¶4            The juvenile court found S.B. dependent as to Father, and
determined DCS had established, by clear and convincing evidence, a
statutory ground for termination of Father’s parental rights to S.B.,
pursuant to A.R.S. § 8-533(B)(4). The juvenile court also concluded DCS
met its burden of proof as to its assertion that termination was in the best
interest of S.B., noting she was adoptable and in a potentially adoptive
placement with Aunt. Father timely appealed.

                         STANDARD OF REVIEW

¶5               In termination proceedings, the juvenile court, as the trier of
fact, “is in the best position to weigh the evidence, observe the parties, judge
the credibility of witnesses, and make appropriate findings.” Jesus M. v.
Ariz. Dep’t of Econ. Sec., 203 Ariz. 278, 280, ¶ 4, 53 P.3d 203, 205 (App. 2002).
Consequently, we will reverse the juvenile court’s findings only when there
is “no reasonable evidence to support them.” Audra T. v. Ariz. Dep’t of Econ.
Sec., 194 Ariz. 376, 377, ¶ 2, 982 P.2d 1290, 1291 (App. 1998). The juvenile
court may terminate the parental relationship only upon finding clear and
convincing evidence supports at least one statutory ground for termination.
Michael J. v. Ariz. Dep’t of Econ. Sec., 196 Ariz. 246, 249, ¶ 12, 995 P.2d 682,
685 (2000); A.R.S. § 8-533(B). In addition, the juvenile court must also find
by a preponderance of the evidence that termination is in the child’s best
interests. Kent K. v. Bobby M., 210 Ariz. 279, 284, ¶ 22, 110 P.3d 1013, 1018
(2005); A.R.S. § 8-533(B).




3The petition also sought the termination of Mother’s parental rights to S.B.
on the ground of abandonment, and the juvenile court terminated Mother’s
parental rights in the same order that terminated Father’s. Mother,
however, did not appeal the termination order, and is not part of this
appeal.

4Absent material revisions after the relevant dates, we cite the current
version of statutes and court rules.


                                       3
                           JASON B. v. DCS, S.B.
                            Decision of the Court

                               DISCUSSION

I.     Jurisdiction

¶6             During the severance hearing, Father testified that he was
granted full custody of S.B. in California prior to his move to Arizona.5 As
a preliminary matter, although not raised by the parties in either the
juvenile court or this court, we first must address whether we have subject
matter jurisdiction to hear this appeal given the potential implication of the
Uniform Child Custody Jurisdiction and Enforcement Act (UCCJEA),
which has been codified at A.R.S. §§ 25-1001 to -1067. See Bothell v. Two
Point Acres, Inc., 192 Ariz. 313, 316 n.2, ¶ 6, 965 P.2d 47, 50 n.2 (App. 1998)
(noting that this court has an independent obligation “to determine
whether we have jurisdiction” over an appeal).

¶7             The UCCJEA provides that an initial child custody order
issued by a court with jurisdiction is binding upon all other states, absent
certain events or circumstances, during the pendency of that order. Angel
B. v. Vanessa J., 234 Ariz. 69, ¶ 8, 316 P.3d 1257, 1260 (App. 2014); A.R.S.
§ 25-1063. When the court of another state has issued an initial custody
determination regarding a child, and that order remains in place, Arizona
courts may not address a subsequent termination petition regarding that
same child unless one of the statutory exceptions applies. See Angel B., 234
Ariz. at ¶ 14, 316 P.3d at 1261.6

¶8            Here, Father asserted “California, San Bernardino County”
granted him full custody of S.B. when she was six months old. In doing so,
however, Father did not state he was granted custody pursuant to a court
order, offered no details about any such court order, and did not testify that
such an order remained in place at the time of S.B.’s dependency or


5Specifically, in response to a series of questions regarding where S.B. lived
at various times, Father volunteered: “I was granted full custody of her and
everything. All my full custody and my parental rights were granted to me
out here in California, San Bernardino County.”

6 Although the express holding in Angel B. applied the UCCJEA to private
termination proceedings, see 234 Ariz. at ¶ 14, 316 P.3d at 1261, the Act, by
its terms, applies to any “child custody proceeding . . . in which legal
custody, physical custody or visitation with respect to a child is an issue or
in which that issue may appear,” see A.R.S. § 25-1002(4)(a), and we see no
logical reason the UCCJEA would not also apply to termination
proceedings initiated by DCS while the child was a ward of the state.


                                      4
                           JASON B. v. DCS, S.B.
                            Decision of the Court

termination proceedings. Furthermore, Father provided no documentary
evidence that supported his suggestion that S.B. was subject to a valid
custody order of another state, let alone that such an order remained in
effect during these dependency and termination proceedings. In addition,
we were unable to locate anything in the record before the juvenile court
that substantiated Father’s statement or otherwise indicated S.B. was the
subject of an effective California court order granting Father custody at the
time of the Arizona proceedings.

¶9             On this record, Father’s statement was insufficient alone to
invoke the UCCJEA and defeat the juvenile court’s jurisdiction to enter the
order terminating Father’s parental rights. See A.R.S. § 8-532 (granting to
Arizona superior courts “exclusive original jurisdiction over petitions to
terminate the parent-child relationship when the child involved is present
in this state”). Accordingly, the termination order was a final, appealable
order, and we therefore have jurisdiction pursuant to A.R.S. §§ 8-235, 12-
120.21(A)(1), and -2101(A)(1).

II.    Termination of Parent-Child Relationship

¶10         Father argues his imprisonment did not deprive S.B. of a
normal home, and termination was not in S.B.’s best interest. We address
each argument in turn.

       A.     Reasonable Evidence Supports the Juvenile Court’s
              Determination that the Statutory Ground for Termination
              Was Established

¶11           The juvenile court terminated Father’s parental rights under
A.R.S. § 8-533(B)(4), which permits termination of the parent-child
relationship if the parent is convicted of a felony, and the resulting
“sentence of that parent is of such length that the child will be deprived of
a normal home for a period of years.” The juvenile court considers the total
length of time the parent will be absent from the child, rather than the time
remaining between the termination hearing and the end of the parent’s
sentence. See Jesus M., 203 Ariz. at 281, ¶ 8, 53 P.3d at 206 (“What matters
to a dependent child is the total length of time the parent is absent from the
family, not the more random time that may elapse between the conclusion
of legal proceedings for severance and the parent's release from prison.”).

¶12            In termination proceedings pursuant to A.R.S. § 8-533(B)(4),
the juvenile court considers “all relevant factors, including, but not limited
to” six specific factors articulated by our supreme court in Michael J.:



                                      5
                             JASON B. v. DCS, S.B.
                              Decision of the Court

       (1) the length and strength of any parent-child relationship
       existing when incarceration begins, (2) the degree to which
       the parent-child relationship can be continued and nurtured
       during incarceration, (3) the age of the child and the
       relationship between the child’s age and the likelihood that
       incarceration will deprive the child of a normal home, (4) the
       length of the sentence, (5) the availability of another parent to
       provide a normal home life, and (6) the effect of the
       deprivation of a parental presence on the child at issue.
196 Ariz. at 251-52, ¶ 29, 995 P.2d at 687-88.

¶13            While the juvenile court is not required to expressly engage
in the factor analysis articulated in Michael J., we do so here to demonstrate
our conclusion that reasonable evidence supports the juvenile court’s
findings that Father’s incarceration will deprive S.B. of a normal home for
a period of years. Christy C. v. Ariz. Dep’t of Econ. Sec., 214 Ariz. 445, 451-52,
¶ 19, 153 P.3d 1074, 1080-81 (App. 2007) (holding express findings on
Michael J. factors are not required).

¶14             The first factor concerns the length and strength of the
relationship between S.B. and Father before Father’s incarceration. Michael
J., 196 Ariz. at 251-52, ¶ 29, 995 P.2d at 687-88. Father testified that S.B. lived
with him in California from the time she was six months old until she
moved to Arizona in 2011. However, the juvenile court found Father had
not actually cared for S.B. since 2011, when he brought S.B. to live with
Aunt, and the last time Father saw S.B. was in September 2012, when S.B.
was four years old. Other evidence indicated S.B.’s uncle, not Father, had
brought the child to Arizona when she was only one year old because there
were concerns that her parents were not providing adequate care. Thus,
reasonable evidence indicated the length of S.B. and Father’s relationship
was of short duration, and the strength of that relationship was
insubstantial at the time Father began his sentence.

¶15            The second factor reviews the degree to which Father and
S.B.’s relationship can be continued and nurtured during Father’s
imprisonment. Id. Father asserts S.B. was brought to visit him regularly
during his incarceration, and that such visits facilitated their parent-child
relationship. However, the caseworker testified Father had not seen S.B.
for approximately two years, or since S.B. was approximately four years
old. Father stated he made monthly deposits of $300 to help support S.B.,
sent S.B. letters, cards, and a Christmas gift, and made weekly phone calls
to S.B. Other evidence received at the hearing, however, indicated S.B. did


                                        6
                            JASON B. v. DCS, S.B.
                             Decision of the Court

not have a bond with Father due to his lack of participation in caring for her
the past few years. This factor, therefore, does not weigh strongly in either
direction, but tips slightly in favor of termination.

¶16            The third factor considers the child’s age and whether
incarceration will deprive a child of a normal home. Id. Father asserts his
incarceration does not deprive S.B. of a normal home because S.B. remains
in the care of Aunt, and his efforts to maintain regular contact and financial
support established a parental relationship. Father further argues he
provided a home with permanency and stability by first seeking custody of
S.B., and then by bringing S.B. with him to live with Aunt in Arizona,
where, he asserts, they both jointly raised the child.

¶17           We cannot agree with Father’s assertion. The statutory
meaning of “normal home” pertains to Father’s obligation to provide a
home for S.B. in which he has a presence, “and it does not refer to a ‘normal
home’ environment created by [others].” Maricopa Cnty. Juvenile Action No.
JS-5609, 149 Ariz. 573, 575, 720 P.2d 548, 550 (App. 1986). Under the most
favorable testimony presented, after living in Arizona for a short period of
time, Father left S.B. in Aunt’s care in April 2012 in order to return to
California. The record is not clear whether Father ever returned to Arizona
to visit S.B. prior to his arrest and incarceration in September 2012.
Consequently, we presume Father last saw S.B. when she was
approximately three and a half years old. The facts support the conclusion
that Aunt’s presence in the home, rather than Father’s, provided normalcy
and regularity for S.B.

¶18           The period of years S.B. is deprived of a normal home closely
relates to the fourth factor, which considers the length of the parent’s
sentence. Michael J., 196 Ariz. at 251-52, ¶ 29, 995 P.2d at 687-88. Father
began his sentence when S.B. was four years old. If Father earns the early
release of January 2016, and serves the minimum six months parole in
California, the earliest he will be able to return to S.B. is July 2016, when S.B.
will be nearly eight years old.7 In this best case scenario, Father will have
been absent from S.B. for over four years, and S.B. will have spent more
than half of her life with Aunt. Given S.B.’s young age, her current lack of
a bond with Father, and her need for stability and permanency, reasonable



7  Moreover, the DCS Case Manager testified that, due to a lack of
knowledge regarding Father’s parenting skills, even after Father’s release
S.B. would not be immediately returned to Father’s custody until DCS was
able to further investigate Father’s parenting skills.


                                        7
                            JASON B. v. DCS, S.B.
                             Decision of the Court

evidence supports termination based upon the length of Father’s
incarceration.

¶19          The fifth Michael J. factor considers the availability of another
parent to provide a normal home life. Id. As applied, Mother’s parental
rights have been terminated and that termination has become final.
Accordingly, with Father in prison, there is no natural parent available to
provide a normal home life for S.B.

¶20           The sixth factor evaluates the effect a parent’s absence has
upon the child. Id. Although Father asserts in uncontroverted testimony
that S.B. knows and loves him, S.B.’s behavioral evaluation concluded S.B.
had bonded not to her parents, but to Aunt, and further noted S.B. responds
positively to Aunt. Thus, reasonable evidence as to this factor supports
termination.

¶21           “[T]here is no threshold level under each individual factor in
Michael J. that either compels, or forbids, severance,” and such analysis is
an “individualized, fact-specific inquiry.” Christy C., 214 Ariz. at 450, ¶ 15,
153 P.3d at 1079. Here, we find the record contains reasonable evidence to
support the juvenile court’s termination of Father’s parental rights to S.B.

       B.     Reasonable Evidence Supports the Determination that
              Termination of the Parent-Child Relationship Was in the
              Best Interest of S.B.

¶22           Father also asserts the juvenile court erred by concluding the
termination of his parental rights was in the best interests of S.B.
Specifically, he argues the only reason asserted for severing his rights,
versus establishing a guardianship, was to permit Aunt to adopt S.B. so she
would be eligible to receive the greater adoption subsidy. Father’s
contention is unavailing as, beyond any financial incentive, the juvenile
court correctly found termination to be in S.B.’s best interest.

¶23             Termination is in the child’s best interests when evidence
demonstrates the child “would derive an affirmative benefit from
termination or incur a detriment by continuing the relationship.” Ariz. Dep’t
of Econ. Sec. v. Oscar O., 209 Ariz. 332, 334, ¶ 6, 100 P.3d 943, 945 (App. 2004).
In performing this analysis, relevant factors the juvenile court may consider
include whether: (1) an adoptive placement is available, (2) the current
placement is meeting the child’s needs, and (3) the child is adoptable.
Bennigno R. v. Ariz. Dep’t of Econ. Sec., 233 Ariz. 345, 350, ¶ 23, 312 P.3d 861,
866 (App. 2013); Audra T., 194 Ariz. at 377, ¶ 5, 982 P.2d at 1921; Maricopa



                                        8
                          JASON B. v. DCS, S.B.
                           Decision of the Court

Cnty. Juvenile Action No. JS-501904, 180 Ariz. 348, 352, 884 P.2d 234, 238
(App. 1994).

¶24           Here, the juvenile court concluded termination would benefit
S.B. “because [she] is adoptable and is in need of a stable home,” “[she] is
residing with [Aunt] who is committed to adopting her,” “[her] current
placement is the least restrictive placement available consistent with the
needs of the child,” and “termination of [Father’s] parental rights would
further the plan of adoption.”

¶25            The record supports these conclusions as the court’s findings
largely adopt the testimony provided by the DCS Case Manager at the
severance hearing. Specifically, the DCS Case Manager testified that S.B.
was adoptable, S.B.’s placement with Aunt was the least restrictive
placement, Aunt was willing to adopt, and Aunt provided S.B. with a stable
home that met her daily needs. Therefore, as the termination of Father’s
parental rights allows S.B. to be adopted by Aunt, thereby providing her
permanency in a stable home that is meeting her daily needs, the evidence
supports the juvenile court’s conclusion that termination was in the best
interest of S.B.

                             CONCLUSION

¶26          For the foregoing reasons, we affirm the juvenile court’s
termination of Father’s parental rights to S.B.




                                 :gsh




                                     9